United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604


                             May 25, 2001


                                Before

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. KENNETH F. RIPPLE, Circuit Judge

               Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                    Appeal from the United
      Plaintiff-Appellee,                    States District Court
                                             for the Northern
No. 00-3895    v.                            District of Illinois,
                                             Eastern Division.
LITTO PEREZ,
      Defendant-Appellant.                   No. 00 CR 301
                                             Milton I. Shadur,
                                             Judge.




                                Order

     The opinion of this court dated April 16, 2001 is amended as
follows: Page 2, first full paragraph, line 4, the cite should be
“65 Fed. Reg. 66,792 (Nov. 7, 2000).”